67 Cal. Rptr. 3d 172 (2007)
169 P.3d 96
PEOPLE
v.
LINCOLN.
No. S148990.
Supreme Court of California.
September 12, 2007.
Each of the above-entitled matters is transferred to the originating Court of Appeal with directions to vacate its decision and reconsider the cause in light of People v. Black (2007) 41 Cal. 4th 799, 62 Cal. Rptr. 3d 569, 161 P.3d 1130 and People v. *173 Sandoval (2007) 41 Cal. 4th 825, 62 Cal. Rptr. 3d 588, 161 P.3d 1146. (Cal. Rules of Court, rule 8.528(d).)
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, MORENO and CORRIGAN, JJ., concur.